              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                      Case No. 19-CR-92-JPS
v.

EZIAR HILLIARD,
                                                                    ORDER
                     Defendant.


       On July 8, 2019, the parties filed a plea agreement, indicating that

Defendant had agreed to plead guilty to Counts One and Two of the

Indictment. (Docket #13). The parties appeared before Magistrate Judge

David E. Jones on July 15, 2019 to conduct a plea colloquy pursuant to

Federal Rule of Criminal Procedure 11. (Docket #15). Defendant entered a

plea of guilty as to Counts One and Two of the Indictment. Id. After

cautioning and examining Defendant under oath concerning each of the

subjects mentioned in Rule 11, Magistrate Judge Jones determined that the

guilty plea was knowing and voluntary, and that the offenses charged were

supported by an independent factual basis containing each of the essential

elements of the offenses. (Docket #15 and #16).

       Thereafter,   Magistrate    Judge    Jones   filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #16). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections
to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

      To date, no party has filed such an objection.

      The Court has considered Magistrate Judge Jones’ recommendation

and, having received no objection thereto, will adopt it.

      Accordingly,

      IT IS ORDERED that Magistrate Judge David E. Jones’ report and

recommendation (Docket #16) be and the same is hereby ADOPTED.

      Dated at Milwaukee, Wisconsin, this 1st day of August, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
